Citation Nr: 1824330	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-36 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 








INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In his October 2014 substantive appeal, the Veteran expressed that he wanted a Board hearing.  However, the Veteran subsequently submitted correspondence to VA in March 2015 indicating that he no longer wished to present for a hearing before the Board.

Evidence in the record suggests that the Veteran has been diagnosed with depression.  See June 2009 treatment visit with Dr. R. L. K.  The United States Court of Appeals for Veterans Claims has held that the scope of a psychiatric disorder claim includes any psychiatric disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of the record, regardless of the diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in light of Clemons, the Board finds it appropriate to recharacterize the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  An August 2007 rating decision denied entitlement to service connection for PTSD based on the Veteran had failed to provide evidence regarding his in-service stressor(s), and that the evidence did not show that PTSD was incurred in or a result of service.   

2.  The Veteran did not submit a notice of disagreement with the August 2007 rating decision with respect to the Veteran's PTSD claim.  

3.  The additional evidence, including records showing treatment for depression and PTSD, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and depression.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The additional evidence received since the August 2007 rating decision is new and material, and the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is reopened.


REMAND

The Veteran has claimed service connection for PTSD.  Although the Board regrets any additional delay in the Veteran's case, a remand is necessary prior to adjudicating the claim on appeal to ensure that there is a complete record upon which to afford the Veteran every possible consideration and to his claim.  See U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

According to the Veteran's statements, he has symptoms of PTSD.  Additionally, in an August 2005 statement, the Veteran reported that he is often depressed.   According to the AOJ, the Veteran's symptoms "did not meet the full criteria for a full criteria for a clinical diagnosis of [PTSD]."  See September 2014 statement of the case.  As discussed in the Introduction above, however, the AOJ did not consider the Veteran's depression in adjudicating the Veteran's claim for a psychiatric disorder.  

The Veteran's psychologist, Dr. R. L. K., at the VA medical center in Shreveport, Louisiana noted a diagnosis of depressive disorder in June 2009.  Additionally, at a July 2011 VA examination, Dr. R. G. also found mild symptoms of depressed mood upon examination.  See also September 2014 mental health note (where the Veteran was seen for depression at VA medical center in Shreveport). 

Where, as here, there is competent evidence of a current diagnosed disability and evidence indicating that the claimed disability may be associated with an established event during service, the VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if necessary to decide the claim. See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In light of the depressive disorder diagnosis contained in the Veteran's treatment records and VA examination report, a VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with an appropriate medical examiner to determine the nature and etiology of any acquired psychiatric disorder(s), to include depression.  The claims folder, including a copy of this remand, should be made available to the examiner.  After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries.

(a)  The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since April 2012.

The examiner should address the diagnosis of depressive disorder reflected in the Veteran's treatment records dated June 2009, July 2009, September 2009, and August 2010.  Additionally, the July 2011 VA examiner's report indicating mild symptoms of depressed mood should also be addressed.   

(b)  For any acquired psychiatric disorder that is currently shown or that has been manifested at any time since April 2012, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was either incurred in, or is otherwise related to the Veteran's active military service. 

(c)  A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection. 

(d)  The examination report must include a complete rationale for all opinions expressed. If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


